                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )       Case No. 2:19-CR-04088-BCW
                                             )
ANTHONY MARTINEZ HARRIS,                     )
                                             )
                       Defendant.            )

                                             ORDER

        Before the Court is Magistrate Judge Willie J. Epps Jr.’s Report and Recommendation

(Doc. #70) denying Defendant Anthony Martinez Harris’s Motion to Suppress Statements (Doc.

#26). No objections have been filed to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge Willie J. Epps Jr.’s findings of fact and conclusions of law. Accordingly, it is hereby

        ORDERED for the reasons stated in the Report and Recommendation (Doc. #70),

Defendant’s Motion to Suppress Statements (Doc. #26) is DENIED WITHOUT PREJUDICE. It

is further

        ORDERED that Magistrate Judge Willie J. Epps Jr.’s Report and Recommendation be

attached to and made part of this Order.

        IT IS SO ORDERED.




DATED: 09/15/2020                                    /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




             Case 2:19-cr-04088-BCW Document 92 Filed 09/15/20 Page 1 of 1
